                  Case 2:20-cv-01740-TLF Document 23 Filed 05/18/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10
                                                               Cause No. 2:20-cv-1740
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                               JOINT STIPULATION OF DISMISSAL
13                                  -vs-                       WITH PREJUDICE
14   CARMELO TERRANA, ARTHUR                                   NOTE ON MOTIONS CALENDAR:
     TERRANA, MARY KIRCHNEER, GINA                             May 18, 2021
15   TERRANA, and THINKING MAN’S LLC,
     individually.
16
17                                    Defendants.
18
               Plaintiff, Robert Kessler, and all Defendants in this matter by and through their respective
19
20   undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss with prejudice

21   pursuant to the parties’ settlement agreement and LCR 7(d)(1).
22             IT IS SO ORDERED, this matter shall be Dismissed with prejudice.
23
                                     Dated this ____ day of _______________, 2021.
24
25                                                       ________________________________
                                                         United States District Court Judge
26
27

     Joint Stipulation to Dismiss      Page | - 1 -                                  Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
                  Case 2:20-cv-01740-TLF Document 23 Filed 05/18/21 Page 2 of 3




 1
 2
                DATED this 18 May 2021.
 3
                                                   Respectfully submitted,
 4
 5
                                                   /s/ M. William Judnich
 6                                                 M. William Judnich
 7                                                 WSBA #56087
                                                   Enabled Law Group
 8                                                 P.O. Box 4523
                                                   Missoula, Montana 59806
 9
                                                   Telephone: 406-493-1084
10                                                 MJ@Enabledlawgroup.com
                                                   Attorney for Plaintiff
11
12
                                                   /s/ Gary Trabolsi
13                                                 Gary Trabolsi
14                                                  WSBA No. 13215
                                                    Gardner Trabolsi & Associates
15                                                  2200 Sixth Ave, Suite 600
16                                                  Seattle, WA 98121
                                                    (206) 256-6309
17                                                 gtrabolsi@gandtlawfirm.com
                                                   Attorney for Defendant Thinking Man’s LLC
18
19                                                 /s/ Sydney Safley
                                                   Sidney M. Safley
20                                                  WSBA No. 50304
21                                                  Holmquist & Gardiner, PLLC
                                                    1000 Second Ave, Suite 1770
22                                                  Seattle, WA 98104
23                                                  (206) 438-9083
                                                    sydney@lawhg.net
24                                                 Attorney for Defendant Thinking Man’s LLC
25
                                                    /s/ Joshua Harms
26                                                  Joshua Harms
27                                                  WSBA#
                                                    Stokes Lawrence, PS
     Joint Stipulation to Dismiss   Page | - 2 -                             Enabled Law Group
                                                                             P.O. Box 4523
                                                                             Missoula, MT 59806
                                                                             (406) 493-1084
                  Case 2:20-cv-01740-TLF Document 23 Filed 05/18/21 Page 3 of 3




 1                                                  1420 5th Ave, Suite 3000
 2
                                                    Seattle, WA 98101
                                                    (206) 626-6000
 3                                                  Josh.harms@stokeslaw.com
                                                   Attorney for Defendants Terrana’s and
 4
                                                   Kirchner
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     Joint Stipulation to Dismiss   Page | - 3 -                            Enabled Law Group
                                                                            P.O. Box 4523
                                                                            Missoula, MT 59806
                                                                            (406) 493-1084
